Citation Nr: 0300722	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
June 1952 and from November 1953 until his retirement in 
August 1970.  He died in October 1984.  The appellant is 
his widow.

By rating decision dated in May 1985, the Regional Office 
(RO) denied the appellant's claim for service connection 
for the cause of the veteran's death.  She was notified of 
this decision and of her right to appeal by a letter dated 
later that month, but a timely appeal was not received.  
Recently, she submitted additional evidence seeking to 
reopen her claim for service connection for the cause of 
the veteran's death.  In a rating action dated in August 
2000, the RO concluded that the veteran's death was not 
related to service, and confirmed and continued the 
previous denial.  


FINDINGS OF FACT

1.  An unappealed May 1985 rating decision denied service 
connection for the cause of the veteran's death.

2.  The evidence received since the May 1985 RO decision 
includes a medical opinion suggesting that the veteran had 
a cardiovascular disease in service.

3.  The newly received evidence is not cumulative of the 
evidence previously considered and is so significant that 
it must be considered in order to decide fairly the merits 
of the claim for service connection for the cause of the 
veteran's death.

4.  At the time of the veteran's death in October 1984, 
service connection was not in effect for any disability.

5.  The veteran died in October 1984 of cardiovascular 
disease that had its onset many years after service.

6.  There is no competent medical evidence linking the 
veteran's cardiovascular disease to service.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1985 rating 
decision is new and material, and the claim for service 
connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2002).

2.  The cause of the veteran's death, cardiovascular 
disease, was not incurred in or aggravated by active 
service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which are effective August 29, 2001.  VA 
has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised her of the law applicable in adjudicating 
the appeal.  By letter dated in September 2001 and in the 
statement of the case issued in June 2002, she was 
apprised of the pertinent provisions of the VCAA and of 
that evidence she needed to submit and the development the 
VA would undertake.  The correspondence reflects that the 
appellant's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's 
duty to notify the appellant of the information and 
evidence necessary to substantiate her claim, as well as 
the actions expected of her and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical 
records, an autopsy report and opinions from VA and 
private physicians as to the etiology of the disability at 
issue.  The appellant has not indicated that there is any 
additional evidence that could be obtained.  Accordingly, 
the Board finds that all information and evidence have 
been developed to the extent possible and that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

The "old" evidence 

The service medical records are negative for complaints or 
findings pertaining to cardiovascular disease.  On a 
report of medical history in March 1970, in conjunction 
with the retirement examination, the veteran denied high 
blood pressure or chest pain.  A clinical evaluation of 
the heart and vascular system at the time of the 
retirement examination in March 1970 was normal.  A chest 
X-ray study was normal, as was an electrocardiogram.

The death certificate discloses that the veteran was 53 
years old when he died in October 1984 of 
electromechanical dissociation due to or as a consequence 
of myocardial infarction due to arteriosclerotic heart 
disease.  No other conditions were listed as contributing 
to his death.  The death certificate reveals that an 
autopsy was performed.  

The RO decision 

By decision dated in May 1985, the RO denied service 
connection for the cause of the veteran's death on the 
basis that there was no medical evidence to establish that 
the veteran had heart disease in service, and that he did 
not have a service-connected disability that caused or 
materially contributed to his death.  

The additional evidence 

Of record is a copy of the autopsy protocol performed at 
the service department hospital where the veteran died.  
It was indicated that an electrocardiogram upon admission 
to the hospital revealed changes consistent with an old 
anterior myocardial infarction.  It was concluded that the 
cause of death was an acute infero-lateral myocardial 
infarction, complicated by terminal congestive heart 
failure.  

A copy of the veteran's death certificate was submitted in 
August 1998, in conjunction with the appellant's attempt 
to reopen her claim for service connection for the cause 
of the veteran's death.

A statement dated in February 2000, was received from L. 
G. Goss, M.D., whose letterhead indicates that he is part 
of a family medical clinic.  He stated that he had been 
asked to review the partial service medical records, 
partial retirement medical records, autopsy reports and 
the veteran's death certificate to determine if any active 
duty medical condition or illness might have contributed 
to his death.  The physician noted that the veteran was 
admitted to a service department hospital in October 1984, 
and died that same day from an acute myocardial 
infarction, according to the medical records and autopsy 
report.  He added that the veteran also suffered from 
chronic obstructive pulmonary disease, tobacco abuse and 
diabetes mellitus.  Dr. Goss commented that the veteran's 
service medical records show that an electrocardiogram in 
November 1965 was normal, but that the one performed in 
March 1970, in conjunction with the retirement 
examination, although interpreted as normal was, however, 
in his opinion, not normal and changed from the November 
1965 electrocardiogram.  He asserted that the March 1970 
electrocardiogram showed left axis deviation and poor R-
wave progression consistent with an old anterior 
myocardial infarction.  He opined that these findings were 
consistent with coronary artery disease that was 
unrecognized during the veteran's active duty that that it 
was just as likely as not that this led to his death from 
an acute myocardial infarction in 1984.

In May 2000, a VA physician wrote that she had reviewed 
the veteran's March 1970 electrocardiogram and that she 
had looked at it in detail and did not find any 
abnormalities that would suggest that the veteran had had 
a prior myocardial infarction as indicated by Dr. Goss.  
The VA physician noted that she had a cardiologist review 
the electrocardiogram and that the only thing they could 
find that was abnormal was that the lead V1, V2 and V3 
were placed too low, so that there was not proper 
placement of leads done at that time.  Otherwise, there 
was no evidence of any poor R-wave progression as stated 
by Dr. Goss.  The VA physician commented that there was 
nothing in the electrocardiogram to suggest an old 
myocardial infarction.  She concluded that there was not 
enough medical evidence to suggest that the veteran had 
any evidence of a prior myocardial infarction in service.  

At the time of the veteran's death, service connection had 
not been established for any disability.

Analysis 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is found at 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and 
review the former disposition of the claim."  Therefore, 
once an RO decision becomes final under section 7105(c), 
absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  (The provisions of 
38 C.F.R. § 3.156 which define new and material evidence 
were changed in 2001, but only as to claims filed on or 
after August 29, 2001.  38 C.F.R. § 3.156(a)).)  Under the 
standard in effect in the appellant's case, newly received 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and 
materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis 
in order to determine whether a claim should be reopened 
and re-adjudicated on the merits.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the 
appellant was informed of the last final disallowance of 
the claim for service connection for the cause of the 
veteran's death in May 1985.  Therefore, the Board must 
review, in light of the applicable law, regulations, and 
the United States Court of Appeals for Veterans Claims 
(Court) cases regarding finality, the additional evidence 
submitted since that determination.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  
Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of 
war and cardiovascular disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant's claim for service connection for the cause 
of the veteran's death was denied by the RO in May 1985 on 
the basis that there was no competent medical evidence 
relating the fatal cardiovascular disease to service.  The 
evidence submitted since that determination includes the a 
duplicate of the electrocardiogram performed on the 
retirement examination in March 1970, the autopsy 
protocol, a statement from a private physician, and an 
opinion from a VA physician.  In this regard, the Board 
observes that Dr. Goss opined that there was an 
abnormality on the electrocardiogram in March 1970 and 
that this established that the veteran had coronary artery 
disease during service.  He concluded that it was just as 
likely as not that this led to the veteran's death from a 
myocardial infarction in 1984.  This evidence is clearly 
new in that it was not previously of record.  In addition, 
it obviously bears directly and substantially on the 
question before the Board, that is, whether the veteran's 
death is related to service.  This evidence is of such 
significance that it must be considered in order to fairly 
adjudicate the claim.  The Board finds, accordingly, that 
the additional evidence is new and material, warranting 
reopening of the claim for service connection for the 
cause of the veteran's death.  In light of the fact that 
the RO, in the statement of the case issued in June 2002, 
adjudicated the appellant's claim without regard to 
finality of the final May 1985 determination, and 
considered the claim on a de novo basis, no prejudice to 
the appellant will result by the Board's adjudication of 
the claim on the merits.  See Bernard, 4 Vet. App. 384.  

The appellant argues that service connection is warranted 
for the cause of the veteran's death.  She refers to the 
opinion of Dr. Goss in support of her claim that the 
veteran had cardiovascular disease while in service.  As 
noted above, Dr. Goss reviewed various medical records, 
including the electrocardiogram of March 1970, and 
concluded that it showed the veteran had coronary artery 
disease.  It is crucial to observe, however, that the 
electrocardiogram was reviewed by two VA physicians, 
including one who is a cardiologist.  It was the opinion 
of the cardiologist that, contrary to the allegation of 
Dr. Goss, the March 1970 electrocardiogram did not show 
evidence of poor R-wave progression.  It was also noted 
that it failed to establish that the veteran had a 
myocardial infarction in service.  The Board finds that 
the medical evidence against the claim is of greater 
probative value than the evidence supporting the claim.  
In this regard, the Board emphasizes that a VA 
cardiologist provided the basis for the opinion that the 
veteran did not have a myocardial infarction in service.  
As such, the opinion on this matter of a specialist within 
the area of cardiology is afforded great probative weight.  

In her substantive appeal, the appellant argued that the 
veteran's death was due to exposure to Agent Orange in 
Korea.  In this regard, the Board points out that a 
presumption of service connection exists for specified 
diseases based on exposure to herbicides.  However, it is 
significant to observe that this is only applicable to the 
use of Agent Orange in Vietnam.  In the instant case, 
there is no competent evidence which establishes the 
veteran was exposed to Agent Orange in Korea, and even if 
conceded as so, there is no competent evidence 
establishing the fatal cardiovascular disease was a result 
of such exposure in Korea, or otherwise in service.  
Accordingly, there is no basis for the appellant's claim 
based on her allegations of exposure to such herbicides in 
Korea.  

The Board concludes, accordingly, that the preponderance 
of the evidence is against the claim for service 
connection for the cause of the veteran's death.



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for the cause of the 
veteran's death and, to this extent, the appeal is 
granted.

Service connection for the cause of the veteran's death is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

